                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ERIC YLMO SANFORD,                                  Case No. 18-cv-01000-HSG
                                   8                     Plaintiff,                          ORDER DENYING PLAINTIFF'S
                                                                                             REQUEST FOR RECONSIDERATION
                                   9              v.
                                                                                             Re: Dkt. No. 33
                                  10     G. GUDINO, et al.,
                                  11                     Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff has filed a motion requesting that the Court deny Defendants’ request for an

                                  14   extension of time to file their reply in support of their summary judgment motion. Dkt. No. 33.

                                  15   He argues that the Court erred in granting Defendants’ request for an extension of time without

                                  16   first allowing Plaintiff to oppose the request. The Court has already granted the extension of time,

                                  17   Dkt. No. 30, so the Court construes Plaintiff’s motion as a request that the Court grant him leave

                                  18   to file a motion seeking reconsideration of the order granting an extension of time. See N.D. Cal.

                                  19   L.R. 7-9(a) (motions for consideration may not be filed without leave of court).

                                  20          In seeking leave to file a motion of reconsideration, the moving party must show

                                  21   reasonable diligence in bringing the motion and one of the following: there has been a material

                                  22   change in fact or law since the entry of the interlocutory order for which reconsideration is sought

                                  23   that was unknown to the moving party at the time of the interlocutory order; the emergence of new

                                  24   material facts or a change of law since the entry of the order; or a manifest failure to consider

                                  25   material facts or dispositive legal arguments which were presented to the Court before the order

                                  26   was entered. See N.D. Cal. L.R. 7-9(b). Plaintiff has not met the standard for bringing a motion

                                  27   for reconsideration as set forth in Local Rule 7-9. Moreover, the grant or denial of an extension of

                                  28   time to file dispositive briefing is well within the broad discretion granted to district courts to
                                   1   manage their dockets. Cf. Sherman v. U.S., 801 F.2d 1133, 1135 (9th Cir. 1986). Plaintiff’s

                                   2   request for leave to file a motion for reconsideration of the Court’s order granting Defendants an

                                   3   extension of time to file their reply brief is DENIED. Dkt. No. 33.1

                                   4          This order terminates Dkt. No. 33.

                                   5          IT IS SO ORDERED.

                                   6   Dated: 5/24/2019

                                   7                                                   ______________________________________
                                                                                       HAYWOOD S. GILLIAM, JR.
                                   8                                                   United States District Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                       1
                                         The Court has reviewed both Plaintiff’s request for reconsideration and his May 20, 2019 letter
                                       to the Court, wherein Plaintiff sets forth the reasons that he opposes the extension of time and
                                  28   argues that the Court is showing favor to Defendants. Dkt. Nos. 32 and 33. The Court notes that
                                       Plaintiff was also granted an extension of time to file his opposition. Dkt. No. 26.
                                                                                           2
